Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 21, 2014

                                      No. 04-14-00131-CV

                                  IN THE INTEREST OF I.S.,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02761
                      Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        On January 30, 2014, the trial court signed an order terminating Appellant’s rights to his
child C.G. On February 7, 2014, Appellant filed a notice of accelerated appeal. See TEX. R.
APP. P. 26.1(b). The reporter’s record was due on February 18, 2014. See id. R. 35.1(b).
       On March 5, 2014, after no reporter’s record was filed, we notified court reporter David
R. Zarate that the record was late, and ordered him to file a notification of late record not later
than March 10, 2014, or to file the record by March 17, 2014. To date, this court has not
received any response to our March 5, 2014 order.
        The children’s “need for permanence is the paramount consideration for [their] present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West Supp. 2012)).
        We ORDER court reporter David R. Zarate to file the reporter’s record in this court not
later than TEN DAYS from the date of this order. See TEX. R. APP. P. 35.3(c) (limiting an
extension in an accelerated appeal to ten days).
       If the reporter’s record is not filed as ordered, a show cause order shall issue directing
David R. Zarate to appear on a day certain and show cause why he should not be held in
contempt for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T CODE
ANN. § 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more than
$500 or confinement in the county jail for not more than six months, or both such a fine and
confinement in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting
the court’s previous action holding a court reporter in contempt for “repeatedly fail[ing] to
prepare and file the record” and “order[ing] him incarcerated . . . until the record was finished”).
        The clerk of this court shall cause a copy of this order to be served on David R. Zarate by
certified mail, return receipt requested, with delivery restricted to addressee only, or give other
personal notice of this order with proof of delivery.
        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of this court is directed to
deliver a copy of this order to the Honorable Charles Montemayor, Associate Judge of the 150th
Judicial District Court. See also TEX. R. APP. P. 28.4 (b) (providing that in appeals from orders
terminating parental rights, “the trial court must direct the official or deputy reporter to
immediately commence the preparation of the reporter’s record. The trial court must
arrange for a substitute reporter, if necessary.” (emphasis added)).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court